DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on December 27, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/2/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on December 1, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-8 are allowed.


Regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power conversion device comprising: 
a plurality of conversion units electrically connected in parallel to each other and configured to perform voltage conversion of electric power supplied from a power supply; and 
a control device configured to set a conversion unit that will operate within the plurality of conversion units, 
wherein, after the number of conversion units that are operating within the plurality of conversion units is increased, the control device makes an electric current flowing through a conversion unit that has started to operate from a non- operating state larger than an electric current flowing through a conversion unit that continues to operate before and after the number of operating conversion units is increased, when a temperature of the conversion unit that has started to operate from the non-operating state is lower than a temperature of the conversion unit that continues to operate before and after the number of operating conversion units is increased.

Conclusion

	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838